Appeal from an order of the Family Court, Monroe County (Marilyn L. O’Connor, J.), entered December 4, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order of disposition that terminated his parental rights with respect to his two children. At a dispositional hearing in which the petitioner seeks to terminate parental rights, Family Court “must be concerned only with the best interests of the child” (Matter of Star Leslie W., 63 NY2d 136, 147 [1984]; see also Matter of Michael Allen S., 187 AD2d 978 [1992]). Here, the *1384father is serving a prison term of 25 years to life for murdering the children’s mother, and we thus conclude that the best interests of the children would be served by freeing them for adoption by their foster parents. The “long term foster care” proposed by the father would not be in the best interests of the children because it would deprive them of a “permanent, nurturing family relationship” (Matter of Michael B., 80 NY2d 299, 310 [1992]; see Matter of Gregory B., 74 NY2d 77, 90 [1989], rearg denied sub nom. Matter of Willie John B., 74 NY2d 880 [1989]; Matter of Joyce T., 65 NY2d 39, 47-48 [1985]). Present— Martoche, J.P., Lunn, Fahey and Pine, JJ.